UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7259


ANTHONY D. JONES,

                Plaintiff - Appellant,

          v.

MILDRED  AVALOS;     SUPERINTENDENT   JOYCE     KORNEGAY;   JOHNNY
HAWKINS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-ct-03272-BO)


Submitted:   December 17, 2015             Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Anthony Darnell Jones, Appellant Pro Se.        Yvonne Bulluck Ricci,
Assistant  Attorney   General,  Raleigh,       North   Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Darnell Jones appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).        Parties are accorded 30 days after the

entry of the district court’s final judgment or order to note an

appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he

timely   filing   of   a   notice   of       appeal   in    a   civil    case    is   a

jurisdictional requirement.”         Bowles v. Russell, 551 U.S. 205,

214 (2007).

     The   district    court   entered        its   order   on    June    16,    2015.

Jones thereafter submitted a motion for an extension of time to

file a notice of appeal and a notice of appeal.                   Those documents

are considered filed on the date they were properly delivered to

prison officials for mailing to the court.                       Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).                      The record,

however, does not conclusively reveal when Jones delivered the

motion and notice to prison officials for mailing.

     The court’s order denying Jones’ motion for an extension of

time to file a notice of appeal is also unclear.                          The court

states that the notice of appeal was timely filed and denies

Jones’ motion for that reason.               It is not readily apparent from

the record that Jones’ notice of appeal was timely filed.                         If,

                                         2
on remand, the court concludes that Jones did not timely file

his notice of appeal, it must again assess and rule on Jones’

motion for an extension of time.

     Accordingly, we remand the case for the limited purpose of

allowing the district court to determine the date on which Jones

delivered the motion for an extension of time and notice of

appeal to prison officials for mailing to the court and, if the

court finds the notice untimely, to rule on Jones’ motion for an

extension of time.   The record, as supplemented, will then be

returned to this court for further consideration.

                                                        REMANDED




                                   3